J-S48024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ALLEN L. WILKINS, SR.

                            Appellant                  No. 297 MDA 2017


            Appeal from the PCRA Order entered December 2, 2016
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No: CP-22-CR-0003382-2002


BEFORE: OTT, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                      FILED SEPTEMBER 21, 2017

        Appellant, Allen L. Wilkins, Sr., appeals pro se from the December 2,

2016 order entered in the Court of Common Pleas of Dauphin, denying three

motions for relief ostensibly filed pursuant to the Post Conviction Relief Act,

42 Pa.C.S.A. §§ 9541-9546. Following review, we affirm.1

        In a previous Memorandum Opinion, this Court adopted the trial

court’s 2011 history of Appellant’s case as follows:

              On September 10, 2003, a jury found Appellant guilty of
        Criminal Attempt (Homicide), Aggravated Assault, Robbery,
        Theft by Unlawful Taking, Terroristic Threats, Unlawful Restraint,
        and Possessing Instruments of Crime. On October 30, 2003, the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 We note that Appellant uses the name “Glue Wilkins” on his myriad filings
and his correspondence.
J-S48024-17


       Honorable Joseph H. Kleinfelter sentenced Appellant to an
       aggregate term of imprisonment of 12 to 24 years, a fine of
       $1,000, and payment of the costs of prosecution.

              Appellant filed a counseled appeal which the Superior
       Court dismissed for counsel’s failure to provide a transcript of
       trial. Appellant then filed three pro se post conviction motions.
       The PCRA court appointed counsel, and reinstated Appellant’s
       appellate rights. Appointed counsel sought leave to withdraw
       from representation on appeal. By Memorandum Opinion and
       Order of February 13, 2006, the Superior Court granted
       counsel’s petition to withdraw and affirmed the judgment of
       sentence. Commonwealth v. Wilkins, 897 A.2d 524 (Pa.
       Super. 2006).[2] . . .

             Appellant filed a subsequent PCRA petition on August 2,
       2006. Appointed counsel sought and was granted permission to
       withdraw. Appellant filed an appeal, which the Superior Court
       dismissed for failure to comply with the briefing schedule. On
       August 13, 2008, the Pennsylvania Supreme Court denied
       Appellant’s request for allowance of appeal.

Commonwealth v. Wilkins, 1607 MDA 2011, at 1-2 (Pa. Super. filed April

9,   2012),    (unpublished     memorandum)       (quoting   Trial    Court   Opinion,

11/16/11, at 1-2 (brackets omitted)).            In its 2012 decision, this Court

considered Appellant’s appeal from an August 17, 2011 order denying

various pro se filings. This Court recognized that the PCRA is the sole means

for obtaining collateral relief and that any petition filed after the judgment of

sentence is final will be treated as a PCRA petition.                Id. at 4 (citing
____________________________________________


2
  Appellant filed a petition for allowance of appeal to our Supreme Court,
which denied the petition on July 12, 2006.         Appellant did not seek
discretionary review by the United States Supreme Court.         Therefore,
Appellant’s judgment of sentence became final on October 10, 2006, ninety
days after the Pennsylvania Supreme Court denied his petition for allowance
of appeal. See U.S. Supreme Court Rule 13.



                                           -2-
J-S48024-17


Commonwealth v. Kubis, 808 A.2d 196, 199 (Pa. Super. 2002) and 42

Pa.C.S.A. § 9542). This Court then considered whether the PCRA court had

jurisdiction to consider Appellant’s filings in light of the PCRA’s requirement

that a petition must be filed within one year of the time the judgment of

sentence became final, absent the petitioner pleading and proving an

exception to the timeliness requirements.        Noting that Appellant did not

“even attempt to plead one of the[] timeliness exceptions,” this Court

concluded that the PCRA court lacked jurisdiction to entertain Appellant’s

requests for relief and properly denied all of them. Id. at 5.

       Undaunted, Appellant filed three separate petitions for PCRA relief in

July of 2013. The issues raised in the petitions include “(1) that Appellant’s

conviction is illegal because his sentence is greater than the lawful

maximum; (2) that the victim’s medical report was never made part of the

official record even though it was an exhibit at trial; and (3) that Appellant is

being illegally detained as there is no written sentencing order.” PCRA Court

Statement in Lieu of Rule 1925(a) Opinion, 2/23/17, at 2-3 (footnote

omitted).3    The PCRA court held an evidentiary hearing on December 16,


____________________________________________


3
  The PCRA court’s 1925(a) statement was issued by the Honorable William
T. Tully to whom the case was assigned on May 2, 2014 after the previous
judge, the Honorable Deborah E. Curcillo, recused herself in response to
Appellant’s filing of a private criminal complaint and a civil action against
her. See PCRA Court Statement in Lieu of Rule 1925(a) Opinion, 2/23/17,
at 4.



                                           -3-
J-S48024-17


2013, and subsequently dismissed the petitions by order entered January 6,

2014.4

       The PCRA then court granted counsel’s motion to withdraw, apparently

unaware that Appellant filed two additional PCRA petitions in December

2013, prior to the evidentiary hearing. The December petitions raised issues

similar to his July 2013 petitions. Id. at 5-6. Eventually, Appellant filed a

petition for writ of mandamus with the Commonwealth Court, contending

that a PCRA petition remained pending. Id. at 4. The Commonwealth Court

issued an order on October 3, 2016, transferring the matter to the PCRA

court. Id.

       After “wading through the murky waters of this docket,” the PCRA

court determined that the pending December 2013 PCRA petitions were

similar to those disposed of on January 6, 2014.            Further, the court

concluded, Appellant’s illegal sentence claim was rejected on direct appeal,

and his medical report issue was raised in his July 2013 petitions that were

denied in the January 6, 2014 order.             Consequently, the PCRA court

dismissed the December 2013 petitions as “previously litigated.” Id. at 6.

       While we do not dispute the PCRA court’s “previously litigated”

conclusion, we affirm the PCRA court’s December 2, 2016 order on different

____________________________________________


4
 On April 14, 2014, Appellant’s appeal from the January 6, 2014 Order was
quashed as premature. Commonwealth v. Wilkins, 215 MDA 2014, (Pa.
Super. filed April 4, 2014) (Order).



                                           -4-
J-S48024-17


grounds.5 As our Supreme Court explained in Commonwealth v. Bennett,

930 A.2d 1264 (Pa. 2007):

        Under 42 Pa.C.S. § 9545, as amended in 1995, any PCRA
        petition, including a second or subsequent one, must be filed
        within one year of the date the judgment of sentence becomes
        final. This limitation is jurisdictional in nature. As we have
        previously explained, “jurisdictional time limits go to a court’s
        right    or   competency      to    adjudicate     a   controversy.”
        Commonwealth v. Fahy, 558 Pa. 313, 737 A.2d 214, 222
        (1999).     Jurisdictional time limitations are not subject to
        equitable exceptions and a court has no authority to extend
        them except as the statute permits. Id. By placing strict time
        limitations on the process, it is clear that the Legislature
        intended that there be finality to the collateral review process.

Id. at 1267 (citations omitted). In Bennett, our Supreme Court explained

that “the preference for finality, however, is tempered by the insertion of

three exceptions to the one-year time limitation at subsections (b)(1)(i)-

(iii).[6] These exceptions extend the one-year time limitation under limited

____________________________________________


5
  “This Court is not bound by the rationale of the trial court, and we may
affirm the trial court on any basis.” Commonwealth v. Williams, 73 A.3d
609, 617, n. 4 (Pa. Super. 2013) (citation omitted).
6
    The exceptions provided in subsection (b) include:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
(Footnote Continued Next Page)


                                           -5-
J-S48024-17


circumstances, reflecting that the Legislature also recognized that situations

might arise when the one-year time limitation must yield.” Id.

      As reflected above, Appellant’s judgment of sentence was final on

October 10, 2006. See n. 2, supra. The petitions at issue here were filed in

2013, well over one year after his judgment of sentence was final. Appellant

did not plead or prove any exception to the PCRA’s time bar. Therefore, we

conclude the PCRA court did not have jurisdiction over the December 2013

petitions.

      Order affirmed.7

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2017

                       _______________________
(Footnote Continued)

      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Further, an appellant who invokes one of
these exceptions must file his claim “within 60 days of the date the claim
could have been presented.” 42 Pa.C.S.A § 9545(b)(2).
7
  During the pendency of this appeal, Appellant filed a pro se “Motion of Stay
in Abeyance,” two pro se Motions for Contempt of Court, and a pro se Motion
for Immediate Remand. In light of our disposition of this appeal, we deny
these motions as moot.



                                            -6-